732 N.W.2d 924 (2007)
Richard K. NIEMI and Mark Niemi, d/b/a Richard K. Niemi Design & Engineering Services, and RKN Technology, L.L.C., Plaintiffs-Appellants,
v.
AMERICAN AXLE MANUFACTURING & HOLDING, INC., f/k/a American Axle Manufacturing of Michigan, a/k/a American Axle Manufacturing, Inc., and Springfield Tool & Die, Inc., f/k/a Newco of Duncan, Inc., Defendants-Appellees.
Docket No. 133528. COA No. 269155.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.